Title: From Thomas Jefferson to Benjamin Harrison, 8 May 1780
From: Jefferson, Thomas
To: Harrison, Benjamin



Sir
May. 8. 1780.

I this day received the inclosed letter from Mr. Blackburn, appointed by the last assembly to be of the council of state, but declining to act in that office. Incertain whether he may have given the same information to the general assembly immediately, or may have relied on my doing it, I do myself the honour of inclosing it to you and am with the greatest esteem & respect Sir Your most obedient & most humble servt.,

Th: Jefferson

